DETAILED ACTION
	The following is a response to the amendment filed 1/4/2022 which has been entered.
Response to Amendment
	Claims 1, 3-13 and 15-22 are pending in the application. Claims 2 and 14 are cancelled.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1 and 13 with limitations not disclosed by the prior art of record used in the rejections.

Response to Arguments
Applicant’s arguments with respect to 112(f) interpretation based on MPEP 2181, section 1, A, (If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function 35 U.S.C. 112(f) will not apply) have been fully considered and are persuasive.  The 112(f) interpretation of “navigation device” has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
the controller also sets a target distance based on current vehicle speed and sets a target position based on the distance and classifies the speed into three areas wherein the target distance is set to a first value in area A1, sets the target distance in proportion to the current speed in area A2 and sets the target distance to a second value in area A3 and in combination with the limitations as written in claims 1 and 13.
-(as to claims  5 and 17) an apparatus (a method) for shift control in a vehicle having storage storing (reading speed profiles from a memory) speed profiles corresponding to gears for each of a plurality of downhill slopes, a controller performing the shift control based on the profiles when coasting downhill and configured to set at least one target position on the road to satisfy a target speed at the position, the controller also calculates an average value of the speeds for an initial reference period of time while coasting and sets the target speed by adding an error range to the average value and in combination with the limitations as written in claims 5 and 17.
-(as to claim 19) a method for shift control in a vehicle reading speed profiles from a memory corresponding to gears for each of a plurality of downhill slopes, performing the shift control based on the profiles when coasting downhill and configured wherein when the gear satisfying the target speed at the position is not present, determining the satisfying gear periodically while coasting on road and in combination with the limitations as written in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        January 12, 2022